                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

LEWIS L. JONES,                                :
     Plaintiff,                                :
                                               :
         v.                                    :       Case No. 19-cv-5935-JDW
                                               :
JOSEPH KELLY, et al.,                          :
     Defendants.                               :

                                         MEMORANDUM

         Plaintiff Lewis L. Jones, a convicted prisoner currently incarcerated at SCI Frackville, has

filed a civil rights complaint pursuant to 42 U.S.C. § 1983 and an Application for Leave to Proceed

In Forma Pauperis. For the following reasons, the Court will permit Mr. Jones to proceed without

immediately paying the filing fees, meaning the Court will grant the application to proceed in

forma pauperis. However, for the reasons stated below, the Court will dismiss this case pursuant

to 28 U.S.C. § 1915(e)(2)(B)(ii) because Mr. Jones has not stated a claim on which relief can be

granted.

I.       FACTUAL ALLEGATIONS

         The Court accepts the facts in Mr. Jones’s Complaint as true and construes them liberally

in recognition of his status as a pro se plaintiff. The Complaint in this case is quite brief. Mr.

Jones alleges that he was arrested on March 9, 2018. (ECF No. 2 at 2.)1 From there, he was

transported to the Norristown police station and placed in a cell. (Id.) He was later interrogated

by unspecified police officers without counsel and without being given Miranda warnings. (Id.)

Mr. Jones asserts that he falsely confessed under duress to unspecified crimes that he did not




1
    The Court adopts the pagination supplied by the CM/ECF docketing system.
commit and for which he was later convicted. (Id.) He seeks $20 million as a result of the stress

he and his family have suffered. (Id. at 3.)

        A review of public dockets reflects that Mr. Jones was convicted on May 7, 2019 in the

Montgomery County Court of Common Pleas on numerous charges of aggravated indecent assault

of a child, rape of a child, and related offenses. See Commonwealth v. Jones, CP-46-CR-2333-

2018 (C.P. Montgomery Cty.) He was sentenced on August 16, 2019 to a prison term of ten to

twenty years on the most serious charges. (Id.) Defendant Douglas Dolfman is listed on the state

court docket as Mr. Jones’s defense attorney, Defendants Lauren Marvel and Matthew Brittenburg

of the Montgomery County District Attorney’s Office are listed as prosecutors, Defendant Todd

Eisenburg is listed as the trial judge, and Defendant Nicholas Dumas is identified as the arresting

officer. (Id.) Mr. Jones’s appeal of his conviction is currently pending. (Id.)

II.     STANDARD OF REVIEW

        A plaintiff seeking leave to proceed in forma pauperis must establish that he is unable to

pay for the costs of his suit. See Walker v. People Express Airlines, Inc., 886 F.2d 598, 601 (3d

Cir. 1989). Where, as here, a court grants a plaintiff leave to proceed in forma pauperis, the Court

must determine whether the complaint states a claim on which relief may be granted. 28 U.S.C. §

1915(e)(2)(B)(ii). That inquiry requires the court to apply the standard for a motion to dismiss

under Fed. R. Civ. P. 12(b)(6). Under that standard, the court must take all well-pleaded

allegations as true, interpret them in the light most favorable to the plaintiff, and draw all inferences

in his favor. See Kokinda v. Pa. Dept. of Corrections, 779 Fed. App’x 938, 941 (3d Cir. 2019).

Moreover, because Mr. Jones is proceeding pro se, the Court must construe his pleadings liberally.

See Higgs v. Att’y Gen., 655 F.3d 333, 339 (3d Cir. 2011).




                                                   2
III.   DISCUSSION

       A.      Leave To Proceed In Forma Pauperis

       Mr. Jones provided information demonstrating that he lacks the income or assets to pay the

required filing fees. Therefore, the Court will grant him leave to proceed in forma pauperis.

However, as a prisoner, under 28 U.S.C. § 1915(b), Mr. Jones must nonetheless pay the filing fee

in installments. This requirement will be set forth in the Court’s Order.

       B.      Plausibility Of Claims In The Complaint

       “To state a claim under § 1983, a plaintiff must allege the violation of a right secured by

the Constitution and laws of the United States, and must show that the alleged deprivation was

committed by a person acting under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988).

Mr. Jones has not stated a plausible claim here, for several reasons.

       First, the Supreme Court’s decision in Heck v. Humphrey, 512 U.S. 477 (1994), bars Mr.

Jones’s claims. In that case, the Supreme Court held that to “recover damages [or other relief] for

allegedly unconstitutional conviction or imprisonment, or for other harm caused by actions whose

unlawfulness would render a conviction or sentence invalid, a § 1983 plaintiff must prove that the

conviction or sentence has been reversed on direct appeal, expunged by executive order, declared

invalid by a state tribunal authorized to make such determination, or called into question by a

federal court’s issuance of a writ of habeas corpus[.]” Heck, 512 U.S. at 486-87 (footnote and

citation omitted); see also Wilkinson v. Dotson, 544 U.S. 74, 81-82 (2005) (“[A] state prisoner’s §

1983 action is barred (absent prior invalidation) — no matter the relief sought (damages or

equitable relief), no matter the target of the prisoner’s suit (state conduct leading to conviction or

internal prison proceedings) — if success in that action would necessarily demonstrate the

invalidity of confinement or its duration.” (emphasis omitted)).




                                                  3
       Here, Mr. Jones’s allegations—that he was arrested improperly and forced to give a

confession—would ultimately render his conviction invalid.            Thus, under Heck, he must

demonstrate that the conviction has been reversed or set aside. It has not. To the contrary, the

state court docket reflects that Mr. Jones is still pursuing a direct appeal. If he were to prevail in

that action, he might be able to assert a claim. He cannot do so now.

       Second, many of the Defendants are immune from suit. Judge Eisenberg is absolutely

immune for any act he took in presiding over Mr. Jones’s criminal trial. See Stump v. Sparkman,

435 U.S. 349, 355-56 (1978). So too are the court staff—Defendants Iyonna Cooper-Jones and

Sashea Cooper-Jones. See See Lucarelli v. Norton, Civ. A. No. 06-53, 2006 WL 709319, at *7

(M.D. Pa. Mar. 17, 2006); Pokrandt v. Shields, 773 F. Supp. 758, 765 (E.D. Pa. 1991). (In any

event, Mr. Jones does not allege that Ivonna Cooper-Jones or Sashea Cooper-Jones did anything

wrong; he just mentions their names and positions.) Defendants Brittenburg and Marvel are

immune for acts they undertook in their roles as prosecuting attorneys. See See Van de Kamp v.

Goldstein, 555 U.S. 335, 348-49 (2009).

       Third, Defendant Douglas Dolfman cannot be liable under Section 1983 because, as Mr.

Jones’s defense counsel, he is not a state actor. See Polk Cty. v. Dodson, 454 U.S. 312, 325

(1981); Angelico v. Lehigh Valley Hosp., Inc., 184 F.3d 268, 277 (3d Cir. 1999).

       Fourth, and finally, Mr. Jones has not pled the elements of a claim of municipal liability to

support his claim against the Montgomery County Sheriff’s Department. Accordingly, the Court

will dismiss this claim without prejudice. If Mr. Jones prevails in challenging his conviction, then

he can revisit whether to bring an appropriate claim.




                                                  4
IV.    CONCLUSION

       For the foregoing reasons, the Court will grant Mr. Jones leave to proceed in forma

pauperis. However, the Court will dismiss the Complaint without prejudice. An appropriate Order

follows.

                                                   BY THE COURT:


                                                   /s/ Joshua D. Wolson
                                                   JOSHUA D. WOLSON, J.

Dated: December 27, 2019




                                              5
